 1                                                    The Honorable Christopher M. Alston
                                                      Chapter 7
 2                                                    Hearing Location: Kitsap County Courthouse,
 3                                                    614 Division St., Courtroom 104, Port
                                                      Orchard, WA 98366
 4                                                    Hearing Date: February 20, 2019
                                                      Hearing Time: 1:00 p.m.
 5                                                    Response Date: February 13, 2019
 6
 7
 8                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
 9
     In re:                                           Case No.: 18-14780-CMA
10
11   Catherine Dawn Kroesser                          Chapter    7

12            Debtor                                  MOTION FOR RELIEF FROM STAY AND
                                                      MEMORANDUM IN SUPPORT THEREOF
13
14
              COMES NOW, Nationstar Mortgage LLC d/b/a Mr. Cooper (“Creditor”) and moves the
15
     Court pursuant to 11 USC §362(d) for an Order Terminating the Automatic Stay, allowing
16
17   Creditor to proceed with any and all contractual and statutory remedies incident to the interest
18   held by virtue of the note and deed of trust described below and attached as exhibits to this
19
     motion and memorandum.
20
21       I. RELEVANT FACTS
22
              A. The Property
23
24            On or about February 15, 2007, John Kroesser and Catherine Kroesser executed a note in

25   favor of Quicken Loans Inc. in the original principal amount of $250,500.00 (“Note”). The debt
26
     described by the Note is secured by a deed of trust (“Deed of Trust”) properly recorded and
27
     creating a lien against property commonly described as 1531 Thompson Dr, Bremerton, WA
28
29   98337 (the “Property”).

     Motion for Relief - 1                                                 McCarthy & Holthus, LLP
     MH# WA-18-151426                                                      108 1st Avenue South, Ste. 300
                                                                           Seattle, WA 98104
                                                                           (206) 596-4856
       Case 18-14780-CMA          Doc 9    Filed 01/04/19   Ent. 01/04/19 14:51:26         Pg. 1 of 5
 1            Creditor is the holder of the Note and thus has standing to enforce the Note pursuant to
 2   RCW §62A.3-301. The Deed of Trust was pledged as incident to the Note and thus, as the
 3
     holder of the Note, Creditor also has the right to enforce the Deed of Trust that follows the note.
 4
              Subsequent to the execution of the Note and Deed of Trust, Debtors have filed for
 5
 6   protection under Chapter 7 of Title 11 of the United States Code.

 7            Upon information and belief, no foreclosure sale is pending as of the date of this motion.
 8
 9
              B. The Debt
10
11            As of December 21, 2018, Debtor is due for the July 1, 2018 payment. The approximate

12   amount owed under the terms of the Note is $249,315.80. This is an approximation of the lien,
13
     including principal balance plus accrued interest, late charges, escrow shortages and other fees
14
     and costs, as allowed under the terms of the Deed of Trust. This estimate is accurate as of the
15
16   date provided to counsel for the Creditor and is intended only for the purposes of this motion.

17   This amount cannot be relied upon for any other purposes, including payoff of the secured debt.
18   A complete, date specific and itemized payoff figure may be obtained from Movant upon written
19
     request to counsel for Creditor.
20
              In addition to the Debt owed to Creditor, a junior lien in favor USAA is scheduled in the
21
22   amount of $51,188.26.
23
24
              C. The Value of the Property
25
              The value of the Property as represented in Debtor’s sworn schedules is $340,000.00.
26
27       II. ARGUMENT AND AUTHORITY
28       A. Standing
29

     Motion for Relief - 2                                                    McCarthy & Holthus, LLP
     MH# WA-18-151426                                                         108 1st Avenue South, Ste. 300
                                                                              Seattle, WA 98104
                                                                              (206) 596-4856
       Case 18-14780-CMA           Doc 9    Filed 01/04/19     Ent. 01/04/19 14:51:26         Pg. 2 of 5
 1       To prosecute a motion for relief from the automatic stay as to enforcement of a note and
 2   deed, a movant must establish that it has an interest in the note, either as a holder, or as a party
 3   entitled to enforce the note. See In re Veal, 450 B.R. 897 (9th Cir. BAP 2011). In the case at bar,
 4   the declaration and exhibits supporting the motion establish that Creditor is the holder of the
 5   Note and thus has standing to prosecute the present motion.
 6
 7       B. Basis for Relief from Stay
 8       Under 11 U.S.C. 362(d)(1), on request of a party in interest, the court shall grant relief from
 9   stay for cause. In the case at bar, the Debtor appears to have a one half interest in the Property
10   and the Property is to be sold pursuant to a decree of dissolution. The obligation is now more
11   than 6 months in default and continued default without payment only serves to reduce any equity
12   that may exist in the Property. Because the Debtor has filed for protection under the liquidation
13   provisions of Chapter 7, the Property is necessary for an effective reorganization and the only
14   issue is whether there is value in the Property for the estate. Absent liquidation by the trustee,
15   Creditor requests the court terminate the stay and allow enforcement of the obligation in the
16   absence of a private sale completed by the Debtor has ex-spouse. If the trustee is to liquidate the
17   Property, Creditor asks that a marketing schedule be established as to the extent that equity
18   exists, it is quite thin and declining by the day.
19
20       III. RELIEF REQUESTED
21       For the reasons stated above, Creditor requests:
22
              1.        An Order Terminating the Automatic Stay.
23
24
25
26
27
28
29

     Motion for Relief - 3                                                    McCarthy & Holthus, LLP
     MH# WA-18-151426                                                         108 1st Avenue South, Ste. 300
                                                                              Seattle, WA 98104
                                                                              (206) 596-4856
       Case 18-14780-CMA            Doc 9    Filed 01/04/19   Ent. 01/04/19 14:51:26          Pg. 3 of 5
 1            2.        Alternatively, for an Order requiring adequate protection of Movant's interest in
 2                      the Property.

 3            3.        For such other relief as the Court deems proper.

 4
     Dated: January 4, 2019                          McCarthy & Holthus, LLP
 5
 6                                                   /s/ Lance E. Olsen
 7                                                   Lance E. Olsen, Esq. WSBA 25130
                                                     Michael S. Scott, Esq. WSBA 28501
 8                                                   Kathy Shakibi, Esq. WSBA 49381
                                                     Attorney for Movant
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

     Motion for Relief - 4                                                     McCarthy & Holthus, LLP
     MH# WA-18-151426                                                          108 1st Avenue South, Ste. 300
                                                                               Seattle, WA 98104
                                                                               (206) 596-4856
       Case 18-14780-CMA                Doc 9   Filed 01/04/19   Ent. 01/04/19 14:51:26        Pg. 4 of 5
 1
 2                                            CERTIFICATE OF SERVICE

 3           On 1/4/2019, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
     AUTOMATIC STAY; MOTION FOR RELIEF FROM AUTOMATIC STAY; DECLARATION IN
 4   SUPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND ALL EXHIBITS SUPORTING
     THE MOTION AND DECLARATION on the following individuals by electronic means through the Court’s ECF
 5   program:

 6             TRUSTEE                              DEBTOR’S COUNSEL
               John S Peterson                      Angela M. Michael
 7             kingstontrustee@hotmail.com          angela@amichael-law.com

 8
 9
10            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
11
                                                                              /s/ Salvador Arroyo
12                                                                            Salvador Arroyo
13
             On 1/4/2019, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
14   AUTOMATIC STAY; MOTION FOR RELIEF FROM AUTOMATIC STAY; DECLARATION IN
     SUPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND ALL EXHIBITS SUPORTING
15   THE MOTION AND DECLARATION on the following individuals by depositing true copies thereof in the
     United States mail, enclosed in a sealed envelope, with postage paid, addressed as follows:
16
               DEBTOR
17             Catherine Dawn Kroesser, 299 NW Bridle Ridge Blvd, Bremerton, WA 98311

18             US TRUSTEE
               700 Stewart St Ste 5103, Seattle, WA 98101
19
               BORROWER
20             John Kroesser, 1531 Thompson Dr, Bremerton, WA 98337

21             OTHER LIEN HOLDER
               USAA Savings Bank, 10750 McDermott Freeway, San Antonio, TX 78288
22
23
              I declare under penalty of perjury under the laws of the United States of America that the foregoing
24   is true and correct.
25                                                                            /s/ Hue Banh
                                                                              Hue Banh
26
27
28
29
     Certificate of Service - 5                                                       McCarthy & Holthus, LLP
     MH#WA-18-151426                                                                  108 1st Avenue South, Ste. 300
                                                                                      Seattle, WA 98104
                                                                                      (206) 596-4856

        Case 18-14780-CMA             Doc 9      Filed 01/04/19      Ent. 01/04/19 14:51:26           Pg. 5 of 5
